Response to Amendment

1.	This action is in response to the request for reconsideration filed on 8/3/2022.
2.	As per applicant’s request claim 15 have been amended.
3.	As per applicant request claims 1-20 has been considered but they are not persuasive.
4.	 Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelian et al USPN 8,468,104.
5.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In remarks applicant argues,
A plurality of program counter (PC) values.
Response to an applicant’s arguments,
It was noted that cited reference Chelian et al fairly discloses or teaches a plurality of program counter (PC) values (column 2, line 52, in another aspect, the processor is further configured to perform operations of: a. determining if the streaming peaked curve is increasing over time; i. if the streaming peaked curve is increasing over time, then; 1. incrementing a counter with the streaming peaked curve over time, then repeating the act of determining if the streaming peaked curve is increasing over time; ii. if the streaming peaked curve is NOT increasing over time, then the counter is not updated and a peak of the streaming peaked curve is identified, then continuing; b. updating a running average of the counter with previous values of the counter and a current value of the counter; c. determining if R has just peaked: i. if R has not just peaked, then continuing to determine if R has just peaked; ii. if R has just peaked, then continuing; d. updating a running average of all previously seen featural differences for future iterations; e. determining if all featural differences have been received i. if all featural differences have not been received, then receiving more streaming peaked curves; and ii. if all featural differences have been received, then generating the degree of match between the input and chosen category for all features. Therefore, examiner interprets that reference allows to use counter as a applicant has recited in spec [0022 counter increment]. 

In remarks applicant argues,
Constructing a histogram using the plurality of PC.

Response to an applicant’s arguments,
It was noted that cited reference Chelian et al fairly discloses or teaches constructing a histogram using the plurality of PC (column 9, line 50, FIG. 6 is to be contrasted with FIG. 7, which depicts another example using the serial version of SET APART. FIG. 7 shows a scan-path 700 from top left to bottom right along each column that is performed against the letter `C` 702 and a previously learned prototype 704 for the letters `A` and `B.` As was the case above, features 1 (F.sub.1) through 5 (F.sub.5) (and actually up to 7) give no mismatch; thus, keeping the activation of compute node a at zero. Again, features 8 through 25, however, lead to some matches and mismatches which causes the activation of a to creep close to the vigilance limit by feature 20 (F.sub.20) and past it by feature 25 (F.sub.25). Also shown are graphs depicting R.sub.1 through R.sub.25, which, as noted above, are the streaming peaked curves representative of the difference between an input and a chosen category across features F.sub.1 to F.sub.25; R.sub.1 to R.sub.25 are computed in series in this example. FIG. 7 is to be contrasted with FIG. 6, in that the serial version of SET APART results in a single c and a, each of which represent a counter which keeps track of the magnitude of the difference between input and chosen category for the current feature and the sum of all counters for features presently seen, respectively, and of which are depicted below the corresponding graphs for R. From left to right, the graphs illustrate serial processing across all features).  Thus, examiner interprets that reference allows to depict information via histogram or graph to visualize the information. 

In remarks applicant argues,
The histogram corresponds to a time interval of program execution of the processing core.

Response to an applicant’s arguments,
It was noted that cited reference Chelian et al fairly discloses or teaches the histogram corresponds to a time interval of program execution of the processing core (column 3, line 15, in yet another aspect, the processor is further configured to perform operations of: a. receiving, in the processor, at least a second streaming peaked curve (R) such that the processor is collectively receiving a plurality of streaming peaked curves (R), each representative of a difference between an input and a chosen category for a given feature; b. determining if all features have been accounted for; i. if all features have been accounted for, then generating a degree of match between the input and chosen category for all features and ending; and ii. if all features have not been accounted for, then continuing; c. determining, for each streaming peaked curve, if the streaming peaked curve is increasing over time; i. if the streaming peaked curve is increasing over time, then; 1. incrementing a counter with the streaming peaked curve over time; 2. determining and storing a sum of the counters across all features, then repeating the act of determining if all features have been accounted for; and ii. if the streaming peaked curve is NOT increasing over time for the given feature, then stopping the counter and determining if the streaming peaked curve is NOT increasing over time for all streaming peaked curves, then the counters are not updated, then repeating the act of determining if all features have been accounted for0 and (column 6, line 23, in general and as illustrated in FIGS. 3A and 3B, the system is initiated by receiving, in a processor, an input (I) and a chosen category (WJ) 300 and at least one streaming peaked curve (R) representative of a difference between an input and a chosen category for a given feature. An input (I) is a vector of features (i). A chosen category (WJ) is a prototype of previously learned inputs, while a given feature is one element of a feature vector. The streaming peaked curve (R) is calculated by differential equations that trade the degree of featural mismatch for time (i.e., small differences lead to early peaks, large differences lead to late peaks). Therefore, examiner interprets that reference discloses using peak or graph to depict time interval of the process and execution.

In remarks applicant argues,
the ML model comprises a support vector machine.

Response to an applicant’s arguments,
It was noted that cited reference Chelian et al fairly discloses or teaches the ML model comprises a support vector machine (column 5, line 48, Novelty detection (or anomaly detection) is the process by which input patterns are judged to deviate from the norm(s) in a dataset. Biologically, anomaly detection is partly served by the hippocampus. In the present invention, a computational model of anomaly detection in the hippocampus is detailed based on a population code. The population code enables a spectrum of simple compute nodes to respond to featural differences between current stimuli and past prototype representations. Described below are two variations to the model that offer a trade-off between available spatial and temporal resources. This trade-off allows the present invention to be more applicable to a wider array of computational platforms with vastly different scales. The ability to address a wider array of computational platforms, in turn, makes the present invention more relevant to a larger set of application domains requiring large scale anomaly detection. The present invention describes SPECTRAL SEPARATION ART (SET APART), a bio-inspired model and apparatus for large scale anomaly detection. It can be used to recognize anomalous patterns within any algorithm or as part of a larger systems-level application. In the present invention, a novel circuit design enables a spectrum of computational nodes to respond to the featural differences between the current stimuli and the past prototypes and (column 6, line 45, degree of match (M) is then generated 302 between the input and the chosen category for all features. The degree of match (M) is generated by SET APART Parallel or Serial. For example, FIG. 3A depicts a parallel feed where all features of (I) and (WJ) are fed into SET APART Parallel to generate (M), while FIG. 3B depicts a competitive filter, where feature (i) of (I) and (WJ) are fed into SET APART Serial to generate (M). Therefore, examiner interprets that reference has disclosed using learning method to detect anomaly with vector or parallel computing.

In remarks applicant argues,
Hashing the plurality of PC values and providing the hashed PC values to the histogram.

Response to an applicant’s arguments,
It was noted that cited reference Chelian et al fairly discloses or teaches hashing the plurality of PC values and providing the hashed PC values to the histogram (column 6, line 23, In general and as illustrated in FIGS. 3A and 3B, the system is initiated by receiving, in a processor, an input (I) and a chosen category (WJ) 300 and at least one streaming peaked curve (R) representative of a difference between an input and a chosen category for a given feature. An input (I) is a vector of features (i). A chosen category (WJ) is a prototype of previously learned inputs, while a given feature is one element of a feature vector. The streaming peaked curve (R) is calculated by differential equations that trade the degree of featural mismatch for time (i.e., small differences lead to early peaks, large differences lead to late peaks). Non-limiting examples of such an input (in a two-dimensional (2D) case) are x=0.25, y=0.75, while non-limiting examples of a chosen category are a cluster representing inputs near x=0, y=1, and non-limiting examples of a given feature are x and y. With respect to the input, x and y are two example dimensions (although the system is not limited to only two dimensions and can be expanded to include many dimensions). As non-limiting examples, x and y could be height and weight, or distance from a heating element and temperature, or time of day and price of the Dow Jones Industrial Average, etc. Therefore, examiner interprets that reference calculating values without explicitly saying its hash value however results are depicting it. 

In remarks applicant argues,
a tracing mechanism of a processing core of the data processing system

Response to an applicant’s arguments,
It was noted that cited reference Chelian et al fairly discloses or teaches a tracing mechanism of a processing core of the data processing system (column  9, line 50, As shown in FIG. 6, a scan-path 600 from top left to bottom right along each column is performed against the letter `C` 602 and a previously learned prototype 604 for the letters `A` and `B.` Features 1 (F.sub.1) through 5 (F.sub.5) (and actually up to 7) give no mismatch; thus, keeping the activation of compute node a at zero. Features 8 through 25, however, lead to some matches and mismatches which causes the activation of a to creep close to the vigilance limit by feature 20 (F.sub.20) and past it by feature 25 (F.sub.25). Also shown are graphs depicting R.sub.1 through R.sub.25, which are the streaming peaked curves representative of the difference between an input and a chosen category across features F.sub.1 to F.sub.25; R.sub.1 to R.sub.25 are computed in parallel. Additionally, graphs depicting c.sub.1 through c.sub.25 show counters which keep track of the magnitude of the difference between input and chosen category in features F.sub.1 to F.sub.25; c.sub.1 to C.sub.25 are computed in parallel. Finally, graph a depicts the sum of all counters (c.sub.i's); it keeps track of the difference between input and chosen category across all features. FIG. 6 is to be contrasted with FIG. 7, which depicts another example using the serial version of SET APART. FIG. 7 shows a scan-path 700 from top left to bottom right along each column that is performed against the letter `C` 702 and a previously learned prototype 704 for the letters `A` and `B.` As was the case above, features 1 (F.sub.1) through 5 (F.sub.5) (and actually up to 7) give no mismatch; thus, keeping the activation of compute node a at zero. Again, features 8 through 25, however, lead to some matches and mismatches which causes the activation of a to creep close to the vigilance limit by feature 20 (F.sub.20) and past it by feature 25 (F.sub.25). Also shown are graphs depicting R.sub.1 through R.sub.25, which, as noted above, are the streaming peaked curves representative of the difference between an input and a chosen category across features F.sub.1 to F.sub.25; R.sub.1 to R.sub.25 are computed in series in this example. FIG. 7 is to be contrasted with FIG. 6, in that the serial version of SET APART results in a single c and a, each of which represent a counter which keeps track of the magnitude of the difference between input and chosen category for the current feature and the sum of all counters for features presently seen, respectively, and of which are depicted below the corresponding graphs for R. From left to right, the graphs illustrate serial processing across all features. Therefore, reference teaches that keeping trace or track has been used in processing system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191